Citation Nr: 1802427	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  13-31 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for epididymitis of the left testicle.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1974 to June 1977, and July 1980 to October 1987.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The matter is now handled by the RO in Montgomery, Alabama.

The Veteran submitted a notice of disagreement in January 2011.  A statement of the case (SOC) was issued in September 2013.  The Veteran perfected a timely substantive appeal in November 2013.  

The Veteran requested a hearing before the Board.  The requested hearing was conducted in January 2016 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The matter was remanded for further development in May 2016.  A July 2016 supplemental SOC continued the denial of a compensable initial rating for epididymitis of the left testicle.

The issues of entitlement to a permanent and total rating under 38 C.F.R. § 3.340, and entitlement to service connection for erectile dysfunction, as secondary to epididymitis of the left testicle, have been raised, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See January 2016 BVA Hearing Transcript, pages 8, 10.  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the Board's May 2016 remand, it was noted that the Veteran testified in January 2016 that he experienced incontinence up to three or four times a day and urinary frequency of approximately eight times a night.  See January 2016 BVA Hearing Transcript, page 8.  A new examination was deemed necessary to determine the current severity of the disability.  The examiner was requested to identify and completely describe all current symptomatology, to include the Veteran's claimed urinary frequency or voiding dysfunction symptoms.  Specifically, the examiner was requested to "indicate whether the claimed urinary frequency or voiding dysfunction symptoms are a symptom of the service-connected epididymitis of the left testicle."  See May 2016 BVA Remand, page 8.

The Veteran underwent VA examination in June 2016.  The examiner checked a box on the examination report indicating the absence of any voiding dysfunction.  There was no discussion of the Veteran's claimed urinary frequency symptoms in the examination report.  

A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The probative value of medical opinion evidence is based on the medical expert's knowledge and skill in analyzing the data and the medical conclusion.  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

Here, the June 2016 examiner provided a conclusion without any explanation.  
VA treatment records from the Central Alabama VAMC indicate that the Veteran reported urinary frequencies and urgencies, consistent with his January 2016 testimony.  These records include assessments of urinary frequency in both 2011 and 2016.  The examiner did not address the lay testimony of the Veteran or the VA treatment records which reflect the presence of urinary frequency symptoms.  

Accordingly, the Board finds that a remand is warranted to obtain an addendum medical opinion addressing the urinary frequency symptoms as described in the lay and medical evidence of record and whether the symptoms are related to the service-connected epididymitis of the left testicle.

A Board remand confers upon an appellant the right to compliance with that order. Stegall v. West, 11 Vet. App. 268, 271 (1998).  Compliance with remand directives is not discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Id.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all updated treatment records.

2.  Return the file to the June 2016 VA examiner (or another examiner if unavailable) to obtain an addendum opinion addressing the severity of the Veteran's epididymitis of the left testicle with consideration of the lay and medical evidence of record.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

The claims file and a copy of this REMAND are to be made available to the examiner.  The examiner should note in the examination report that the claims folder and the REMAND have been reviewed, to include the 2011 and 2016 VA treatment records containing assessments of urinary frequency.

After review of the claims file, the examiner is requested to:

a) The examiner should indicate whether any claimed urinary frequency or voiding dysfunction symptoms are a symptom of the service-connected epididymitis of the left testicle.  

b)  If the examiner finds that urinary frequency or a voiding dysfunction is not present, he/she should provide a rationale for this finding to include reconciliation with the fact that 2011 and 2016 VA treatment records contain assessments of urinary frequency.

The examiner is requested to provide a clear rationale and explain in detail the underlying reasoning for any opinions expressed.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  Review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the above actions, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

